Citation Nr: 1455970	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was previously remanded in November 2012 and June 2013 for additional development and it now returns for final appellate review.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding has been associated with the Veteran's record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of a verified in-service stressor.

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial unfavorable decision issued in March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the record contains the Veteran's service treatment and personnel records, as well as post-service VA treatment records.  The Board observes that, at his August 2012 hearing, the Veteran indicated that he had received treatment from a private physician, Dr. Islam.  As such, the Board remanded the claim in November 2012 so as to obtain such records.  Thereafter, in a November 2012 letter, the Veteran was specifically requested to provide an authorization form so as to allow VA to obtain records from Dr. Islam.  However, he did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 , reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). Therefore, the Board finds that VA has satisfied its duty to assist in this regard. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in March 2007, January 2012, and December 2012, with an addendum opinion obtained in July 2013, with respect to the issue decided herein.  The Board finds, particularly, the December 2012 VA examination and accompanying opinions (to include the July 2013 addendum opinion) are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a mental status examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in August 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his acquired psychiatric disorder, the type and onset of symptoms, and the location of any relevant treatment records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding private treatment records, the Board remanded the issue in November 2012 in order to obtain such records.  Moreover, in such remand, the Board provided an opportunity for the Veteran to identify any additional records and directed that additional VA treatment records be obtained.  Additionally, while on remand, the Veteran was afforded a VA examination in December 2012, with an addendum opinion in July 2013, so as to determine the nature and etiology of his acquired psychiatric disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's November 2012 and June 2013 remand directives.  In this respect, in November 2012, the Board directed that the Veteran be afforded an opportunity to identify any outstanding treatment records, to include those from Dr. Islam; obtain outstanding VA treatment records; and be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  As such, in November 2012, the AOJ provided the Veteran with a letter requesting that he identify any healthcare provider who treated him for his psychiatric disorder(s), to include PTSD.  He was specifically directed to provide an authorization form for Dr. Islam, or any additional private treatment provider, so as to allow VA to obtain such records.  However, the Veteran did not respond to the letter.  The AOJ obtained updated VA treatment records and the Veteran was afforded a VA examination in December 2012 that addressed the Board's inquiries.  In June 2013, the Board remanded the claim in order to obtain an addendum opinion and, thereafter, such was obtained in July 2013.  Therefore, the Board finds that the AOJ has substantially complied with the November 2012 and June 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).     

Service connection for PTSD requires in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).    

When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. 
§ 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends he has an acquired psychiatric disorder due to his military service, to include the circumstances surrounding his service in Vietnam.

In April 2007 and February 2008, the Veteran submitted stressor statements in which he reported two stressors.  First, he alleged that, in December 1969 or January 1970, while on his way from Chi Chie to Phu Loi, his convoy was stopped about ten miles from Phu Loi and attacked by machine gun fire.  Of the 26 men present, only four, including the Veteran, survived.  The Veteran also reported that, in January 1970, while riding in a Jeep on his way to rest and recuperation (R&R), his vehicle was hit, and he was captured and held as a prisoner of war (POW) for three days.  He subsequently escaped after wrestling a pistol from a North Vietnam Officer and shooting him.  During both times, the Veteran reported that he was assigned to the 242nd Aviation Company.  In August 2012, the Veteran testified that he was assigned to the headquarters company, 269th Aviation Battalion, towards the end of his tour.  He additionally stated that he was based in Cu Chi, Vietnam, rather than Chi Chie, Vietnam, during his service in that country.  He also testified that, while serving in the Republic of Vietnam, his units constantly came under mortar fire and artillery attacks.  

In this case, the AOJ made a formal finding of a lack of information required to verify stressors in March 2008.  Such finding stated that information submitted by the Veteran regarding in-service stressor events was insufficient to submit to the U.S. Army and Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  Furthermore, in January 2011, the RO issued an administrative decision determining that the Veteran was not a POW.  The decision stated that there was no evidence in the Veteran's service treatment records or personnel records to substantiate his claim of being a POW.  Compensation and Pension (C&P) service could not confirm his POW status, and he was not listed on the National Archives website.  Therefore, the Veteran's reported stressor of having been a POW has not been verified.  

Additionally, there is no indication that the Veteran served in combat.  In this regard, his service personnel records are negative for any decorations or awards denoting combat.  However, his alleged in-service stressors of his convoy coming under attack while on its way from Cu Chi or Chi Chie to Phu Loi, and of his units coming under mortar fire and artillery attacks are related to his fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of his service.  In this regard, the Veteran's service personnel records reflect that he served in Vietnam from July 1969 to July 1970.  Additionally, while such records show that he served as a technical inspector and battalion maintenance sergeant, they also show that he participated in the following campaigns while in Vietnam: Vietnam Summer-Fall Campaign 1969, Vietnam Winter-Spring Campaign 1970, Sanctuary Counteroffensive, and Vietnam Counteroffensive Phase VII.  Likewise, he was awarded the Army Commendation Medal with one Oak Leaf Cluster, Vietnam Campaign Medal, Vietnam Service Medal, Bronze Star Medal, Vietnam Gallantry Cross with Palm, and Air Medal.  Therefore, the Board finds that his stressors related to his fear of hostile military or terrorist activity are consistent with the places, types, and circumstances of his service and, thus, additional corroboration is not necessary.  

Turning to the medical evidence of record, the Veteran's service treatment records indicate that he entered and separated from service with a clinically normal psychiatric evaluation; however, during service, in August 1962, he was diagnosed with schizoid personality.  A follow-up December 1967 evaluation conducted for a security clearance indicates that the Veteran was free from psychiatric disease.

VA outpatient treatment records note PTSD by history.  See VA treatment records dated in February 2006 and March 2006.  The record also contains a March 2007 VA examination report noting a diagnosis of PTSD linked to the Veteran's military service while in Vietnam; however, the examiner did not specify the underlying stressor that gave rise to such diagnosis beyond noting that such was related to the Veteran's combat experiences in Vietnam, which, notably, included the Veteran's alleged POW experience.  However, in September 2011, the Veteran's PTSD screen was negative.  Additionally, at a VA examination in January 2012, while the examiner noted both of the Veteran's stressors, the examiner did not diagnose the Veteran with PTSD following the interview.  Indeed, the examiner found that the Veteran did not meet the full criteria for PTSD.  Specifically, as will be detailed below, such a diagnosis requires that six criteria be met.  The January 2012 VA examiner specifically determined that, while criteria A and B were met, criteria C and D were not.  Relevant to criteria E and F, as the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not address the duration or severity of the symptoms.  Nevertheless, an August 2012 statement from a VA nurse indicated that the Veteran currently had a diagnosis of chronic PTSD, and that he was enrolled in the PTSD Program at the time and was to begin trauma-focused treatment in the fall.  Subsequent VA treatment records dated through February 2013 show diagnoses of PTSD and depressive disorder NOS.

In light of the conflicting evidence regarding whether the Veteran had a current diagnosis of an acquired psychiatric disorder, to include PTSD, related to his military service, the Board remanded the case in order to obtain an additional VA examination and etiological opinions.

In response to the Board's directives, in December 2012, the Veteran underwent a comprehensive psychiatric evaluation, in which he described an extraordinarily abusive (sexual, physical, and emotional) childhood and developmental history.  The Veteran reported that he married in 1963 and remains married to his wife and that their relationship is good.  After a detailed interview and evaluation, the examiner diagnosed him with delusional disorder, mixed type, and found that such was not related to the Veteran's military service.  He also associated the Veteran's anxiety and depression symptoms with his diagnosed delusional disorder. The examiner noted that, while parts of the Veteran's childhood events were most likely delusional, the overall level of abuse he was subjected to was not.  The examiner indicated that the opinion was based on the Veteran's age of onset of the described pre-military and military events, the current examination, and a review of the service and post-service VA records.  The examiner also found, after extensive review and examination of the Veteran, that he did meet the full criteria for PTSD.  He noted that PTSD is not known to medical science to be a permanent or an irreversible condition.  The examiner also acknowledged the previous PTSD diagnoses of record and indicated that the previous examiners did not have full access to all of the Veteran's files.  Moreover, the examiner noted that, during the current examination, the Veteran did not present as a person with PTSD or criteria to endorse a PTSD diagnosis even with non-leading style questions.

In this regard, the VA examiner addressed each criteria needed for a diagnosis for PTSD as defined in the DSM-IV.  Specifically, a diagnosis of PTSD in accordance with the DSM-IV requires that 6 criteria be met. Criterion A addresses the nature of the traumatic event; criterion B addresses re-experiencing the event; criterion C addresses avoidance of stimuli associated with the event and numbing of general responsiveness; criterion D addresses persistent symptoms of increased arousal; criterion E addresses the duration of the disturbance (symptoms in criteria B, C, and D), and criterion F requires that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  In the instant case, the examiner determined that the Veteran met criterion A in light of his service in Vietnam.  However, he found that the Veteran did not meet criteria B and C in that the traumatic event was not persistently re-experienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner further determined that the Veteran only met on symptom of increased arousal, which was irritability or outbursts of anger, rather than the requisite two or more.  Relevant to criteria E and F, as the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not address the duration or severity of the symptoms.  

In July 2013 VA addendum opinion, in regard to the Veteran's noted in-service schizoid personality, the examiner found it was less likely than not a correct diagnosis of schizoid personality disorder.  The examiner reasoned that, in 1962, DSM-I (1952-1968) was in use.  DSM-I was the first formally published attempt in the United States to establish a nosology based reference for psychiatric disorders.  He stated that, although psychiatry is still far from being an objective field of medicine, there has been a great deal of change and general improvement in the  nosology of mental health diagnoses since DSM-I.  The examiner noted that the 1962 STR was by a Major G.E.M. and that his credentials were not included.  Therefore, the examiner indicated that he was unable to determine his professional background.  The examiner also noted that Major M.'s note did not contain criteria for a DSM-IV TR diagnosis of schizoid personality disorder.  The examiner found the Veteran's own service over the time of 1960-1980, to include his advancement to E-7, was against a diagnosis of schizoid personality disorder.  The examiner noted that neither the Veteran's clinical presentation during the December 2012 PTSD VA examination, nor his VA mental health treatment records endorse a diagnosis of schizoid personality disorder.  The examiner then noted the criteria for a schizoid personality disorder and ultimately concluded that, based on such criteria, the Veteran did not have schizoid personality disorder during service.

In support of his opinion, the examiner also noted that a December 1967 STR reflected that the Veteran underwent a psychiatric evaluation for a security clearance.  Such noted the Veteran's prior assessment and opinion of schizoid personality, but opined that there was no mental illness present in the Veteran.  The December 1967 record showed that the Veteran reflected on the 1962 incident and indicated that he had been a relatively immature person then and since matured.  By 1967, the Veteran was married, had children, got along well with others, had no disciplinary issues, and had advance to E-6.  The 1967 examiner cleared the Veteran psychiatrically to receive a security clearance.  The July 2013 VA examiner noted that, if the Veteran actually had schizoid personality disorder, it is most likely that it would have been evident in the 1967 evaluation and the examiner at such time would have noted that.

With regard to PTSD, the Board acknowledges that the March 2007 VA examiner and the Veteran's VA treatment providers have provided such a diagnosis.  In this regard, the Board observes that, if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  In the instant case, the Board finds that such diagnoses were made either without a full explanation of how each PTSD criterion were met or the treatment provider did not indicate the stressors the Veteran's PTSD diagnosis was based on.  

Specifically, while a March 2007 VA examiner determined that the Veteran met the DSM-IV criteria for PTSD and related such to his combat experiences in Vietnam, the Board accords such determination no probative weight as such diagnosis was based, in part, on his alleged POW experiences which, as previously discussed, were found to be not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Furthermore, while the Veteran's VA nurse indicated in an August 2012 statement that he had chronic PTSD, no further information, to include a discussion of the DSM-IV criteria or the stressor such diagnosis was based on, was provided.  In this regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).        

In contrast, the December 2012 VA examiner determined that the Veteran did not meet the full DSM-IV criteria for PTSD and his conclusion is consistent with his findings with respect to each criteria necessary for such a diagnosis, as evidenced under the PTSD diagnostic criteria portion of the examination.  

Moreover, while delusional disorder was diagnosed, the examiner determined that there was no association between such disorder and his experiences during his military service.  In support of such opinion, the examiner based the fact on the Veteran's report of his abusive childhood, and the Veteran's age of onset of the described pre-military events.  Moreover, while the Veteran's VA treatment records show a diagnosis of depressive disorder NOS, the December 2012/July 2013 VA examiner associated the Veteran's depression symptoms with his diagnosed delusional disorder which, as previously discussed, he determined was not related to military service.  Further, in a July 2013 addendum opinion, the examiner who examined the Veteran in December 2012, also opined that the in-service notation of schizoid personality disorder was not a correct diagnosis.  The examiner extensively reviewed the file and determined that there was no criteria noted during that in-service evaluation that would render a diagnosis of schizoid personality disorder.  The examiner noted that based on the remaining STRs and the fact that the Veteran was able to adequately function in service, to include his promotion to E-7, also was against a finding that the Veteran had a schizoid personality disorder in-service, or currently for that matter.  Based on the totality of such findings, the examiner concluded that the Veteran's current mental health condition was not caused by or a result of his military experience.  

In this regard, the December 2012/July 2013 examiner considered the Veteran's own statements as well as the record as a whole, and conducted a detailed mental status examination.  He specifically noted the Veteran's alleged in-service experiences.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the December 2012 VA examiner's opinion and his July 2013 addendum opinion.  

The Board acknowledges the Veteran's allegation that he currently has an acquired psychiatric disorder related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service, to include his alleged stressors, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the question of diagnosis and etiology of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of such a disorder requires the applicability of the DSM-IV as well as knowledge of the impact traumatic experiences have on the human psyche.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of such disorder no probative value as he is not competent to opine on such a complex medical question.   

The Board has also considered whether the Veteran is entitled to presumptive service connection for a psychosis based on his diagnosis of delusional disorder.  However, there is no evidence that such manifested within one year of the Veteran's service discharge in November 1980.  Rather, such was not diagnosed until the mid- to late 2000's.  Furthermore, the Veteran has not alleged a continuity of psychotic symptomatology since service.  Rather, in statements of record, he indicated that he did not begin to notice his psychiatric disorder until the mid-2000's.  Therefore, presumptive service connection for a psychosis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, based on the foregoing, the Board finds that the Veteran does not have PTSD as a result of a verified in-service stressor; an acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service; and a psychosis did not manifest within one year of his service discharge.  Consequently, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


